J-S45045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 PHIEP PHOUN                             :
                                         :
                   Appellant             :   No. 2501 EDA 2019

            Appeal from the PCRA Order Entered July 19, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0010952-2008,
                         CP-51-CR-0010955-2008

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 PHIEP PHOUN                             :
                                         :
                   Appellant             :   No. 2502 EDA 2019

            Appeal from the PCRA Order Entered July 19, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0010952-2008,
                         CP-51-CR-0010955-2008


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                     FILED NOVEMBER 06, 2020

     In these consolidated appeals, Phiep Phoun (Appellant) appeals pro se

from the order dismissing his second petition for relief filed under the Post

Conviction Relief Act (PCRA). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.
J-S45045-20


      In June 2008, while Appellant was driving a vehicle in Philadelphia, his

co-conspirator fired multiple gunshots at two pedestrians, killing one and

seriously wounding the other. On April 5, 2010, a jury convicted Appellant of

first-degree murder, attempted murder, and related offenses. The charges

pertaining to the respective victims were docketed at two separate criminal

informations:   CP-51-CR-0010952-2008      (Case   10952),    and   CP-51-CR-

0010955-2008 (Case 10955).

      In September 2012, this Court affirmed Appellant’s judgment of

sentence, and on June 6, 2013, the Supreme Court of Pennsylvania denied

allowance of appeal.   See Commonwealth v. Phoun, 60 A.3d 845 (Pa.

Super. 2012) (unpublished memorandum), appeal denied, 68 A.3d 908 (Pa.

2013). Appellant did not seek review with the United States Supreme Court.

      Appellant timely filed a PCRA petition in October 2013, asserting, inter

alia, ineffective assistance of defense counsel at trial. In response, the PCRA

court appointed PCRA counsel, James Lammendola, Esquire (PCRA Counsel),

to represent Appellant.   On November 4, 2015, PCRA Counsel requested

permission to withdraw from representation, and filed a “no-merit letter”

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

      By order entered May 27, 2016 (dismissal order), the PCRA court

dismissed Appellant’s first petition and permitted PCRA Counsel to withdraw.

The docket indicates that on or about March 18, 2016, prior to dismissing the


                                     -2-
J-S45045-20


first petition, the PCRA court gave Appellant notice pursuant to Pa.R.Crim.P.

907 (907 Notice) of its intent to dismiss the petition without a hearing.1 On

March 26, 2016, Appellant filed a pro se response to the 907 Notice

(Response). Appellant did not file an appeal from the May 27, 2016 dismissal

order.

       On December 2, 2016, Appellant filed a pro se “petition for leave to file

an amended PCRA petition nunc pro tunc” pertaining to the May 27, 2016

dismissal order, claiming that the PCRA court erred in failing to ensure he

received a copy of the 907 Notice prior to dismissing his first PCRA petition.

The next docket entries are Appellant’s pro se filings dated April 25, 2017

(“motion to proceed pro se”) and April 28, 2017 (“amended petition for post-

conviction relief” and “motion for acceptance of amended PCRA petition nunc

pro tunc”).     In his August 28, 2017 “amended petition,” Appellant raised

claims of, inter alia, ineffectiveness of trial counsel, and requested an

evidentiary hearing.

       Next, by correspondence to the PCRA court dated and docketed March

8,   2018,    the    Commonwealth         stated,   “Your   Honor   has   given   the

Commonwealth until March 16, 2018 to file its response,” and requested a



____________________________________________


1 The 907 Notice is not in the certified record. However, the docket entry
states that the 907 Notice was “sent and received” prior to the dismissal order;
the docket entry also states that PCRA Counsel received a copy of the 907
Notice.


                                           -3-
J-S45045-20


continuance due to “the recent change in the way PCRA petitions are being

handled [including] the well over fifty percent in the number of answers we

are being asked to file.”   The record — not a model of clarity — does not

include a response to the Commonwealth’s request, but next shows an order

continuing the PCRA from January 25, 2019 to February 22, 2019. On May

22, 2019, the Commonwealth filed a Motion to Dismiss Untimely Petition,

stating:

      [Appellant] has filed a second, untimely PCRA petition.
      [Appellant] does not even acknowledge this untimeliness in his
      petition.   Nevertheless, [Appellant] raises the governmental
      interference exception to the PCRA time-bar, claiming that he
      never received proper notice that his prior PCRA petition was
      going to be dismissed without a hearing, or that it was dismissed.
      Because [Appellant] was aware of the dismissal, the exception
      does not apply. Therefore, this [c]ourt does not have jurisdiction
      to consider [Appellant’s] petition.     The petition should be
      dismissed without a hearing.

Motion to Dismiss Untimely Petition, 5/22/19, at 1.

      On June 4, 2019, the PCRA court issued notice of intent to dismiss

pursuant to Rule 907; Appellant filed a pro se response.     The PCRA court

dismissed the petition on July 19, 2019. On August 12, 2019, Appellant filed

this appeal.

      Appellant filed separate notices of appeal at Case 10952 and Case

10955. However, each notice of appeal listed the docket numbers for both




                                    -4-
J-S45045-20


Case 10952 and Case 10955,2 and thus implicates our Supreme Court’s

decision in Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018)

(“prospectively, where a single order resolves issues arising on more than one

docket, separate notices of appeal must be filed for each case,” and failure to

do so requires quashal of the appeal); see also Pa.R.A.P. 341, Official Note.

Based on Walker, this Court issued upon Appellant at each docket, rules to

show cause why his appeals should not be quashed. Appellant responded that

“as a pro se litigant, Appellant was unfamiliar with the Walker decision,” and

requested that this appeal be allowed to proceed. Response, 9/25/19, at 1-2

(unnumbered). In two separate orders at each docket, this Court discharged

the rules and referred the matter to the merits panel.

       On appeal, Appellant phrases his two issues as follows:

       1. Appellant’s appeal should not be quashed for failing to submit
          the requisite Notices of Appeal pursuant to Commonwealth
          v. Walker, 185 A.3d 969 (Pa. June 1, 2018)?

       2. Whether the PCRA court erred in failing to grant [Appellant’s]
          [petition] to reinstate [Appellant’s] rights to appeal nunc pro
          tunc from the dismissal of [Appellant’s] initial PCRA petition,
          where [Appellant] never received the [c]ourt’s May 27, 2016
          order dismissing [the] initial PCRA petition?                The
          Commonwealth recently has agreed that [Appellant] may be
          entitled to have [his] appellate rights reinstated. Although the
          court recently dismissed [the] amended PCRA petition, the
          court never specifically addressed [the petition to reinstate].
____________________________________________


2 The caption of the notice of appeal filed at Case 10952 bore a hand-written
check mark next to the trial court docket number pertaining to that case.
Likewise, the caption of the notice of appeal filed at Case 10955 had a check
mark next to the trial court docket number for that case.


                                           -5-
J-S45045-20


Appellant’s Brief at 5.

      Regarding Appellant’s first issue, we must examine Walker and

determine whether we have jurisdiction.      An en banc panel of this Court

recently clarified the law under Walker and its progeny, where a notice of

appeal contains more than one docket number and the appellant filed a

separate notice of appeal at each trial court docket. See Commonwealth v.

Johnson, 236 A.3d 1141, 1148 (Pa. Super. 2020) (en banc). Johnson held

that in such a situation, the “fact that each notice of appeal listed [more than

one trial court docket number] does not invalidate [the] notices of appeal.”

Id.; accord Commonwealth v. Larkin, 235 A.3d 350, 354 (Pa. Super.

2020) (en banc) (addressing Walker and progeny in the context of a

breakdown in the court system).       Accordingly, we have jurisdiction, and

proceed to address Appellant’s second issue.

      Appellant asserts that the PCRA court erred in dismissing his PCRA

petition and declining to reinstate his collateral appeal rights nunc pro tunc,

based on his claim that he never received the 907 Notice issued prior to the

dismissal of his first PCRA petition.    See Appellant’s Brief at 18-22.     In

response, and contrary to Appellant’s statement of his second issue, the

Commonwealth counters that Appellant did receive notice, but regardless,

“the PCRA court below properly dismissed his serial petition because it was

time-barred.” Commonwealth Brief at 6.




                                     -6-
J-S45045-20


      Our standard of review from the denial of PCRA relief is well-settled; we

must determine whether the PCRA court’s ruling “is supported by the record

and free of legal error.” Commonwealth v. Spotz, 171 A.3d 675, 678 (Pa.

2017). “We view the findings of the PCRA court and the evidence of record in

a light most favorable to the prevailing party.”      Johnson, 236 A.3d at 68

(citation omitted).

      All PCRA petitions, including a second or subsequent petition, must be

filed within one year of the date that the petitioner’s judgment of sentence

becomes final.    42 Pa.C.S.A. § 9545(b)(1); see also Commonwealth v.

Chester, 895 A.2d 520, 522 (Pa. 2006) (citation omitted) (stating that “[i]f a

PCRA petition is untimely, neither this Court nor the [PCRA] court has

jurisdiction over the petition.”). Here, it is undisputed that Appellant’s petition

is facially untimely, as the Pennsylvania Supreme Court denied Appellant’s

request for allocatur on June 6, 2013, and he did not seek a writ of certiorari

with the United States Supreme Court within 90 days. See U.S. Supreme Ct.

Rule 13.   Therefore, Appellant’s judgment of sentence became final on or

about September 5, 2013.

      It is well-settled that Pennsylvania courts may consider an untimely

PCRA petition if the petitioner can plead and prove one of the statutory

exceptions set forth in 42 Pa.C.S.A. § 9545(b)(1)(i-iii) (providing that an

untimely PCRA petition may be considered timely if a petitioner alleges and

proves (i) governmental interference with the presentation of his claims; (ii)


                                       -7-
J-S45045-20


discovery of previously unknown facts which could not have been discovered

with due diligence; or (iii) a newly-recognized constitutional right given

retroactive application).   Appellant’s petition had to invoke one of these

exceptions “within 60 days of the date the claim could have been presented.”

Id. § 9545(b)(2) (amended October 24, 2018, effective December 24, 2018,

expanding petitioner’s time for filing to “one year of the date the claim could

have been presented.”). Finally, “it is the petitioner’s burden to plead in the

petition and prove that one of the exceptions applies. That burden necessarily

entails an acknowledgement by the petitioner that the PCRA petition under

review is untimely but that one or more of the exceptions apply.”

Commonwealth v. Crews, 863 A.2d 498, 501 (Pa. 2004) (citations and

emphasis omitted).

      Here, Appellant did not invoke any of the time bar exceptions in his

petition. Indeed, he failed to acknowledge his filing was facially untimely, in

violation of Crews, supra. Moreover, for the first time on appeal, Appellant

cites in passing the “governmental interference” exception at 42 Pa.C.S.A. §

9545(b)(1)(i). See Appellant’s Brief at 21 (referencing claim that he did not

receive Rule 907 Notice). It is axiomatic that issues not raised in lower courts

are waived for purposes of appellate review, and cannot be raised for the first

time on appeal. Pa.R.A.P. 302(a); see also Commonwealth v. Santiago,

855 A.2d 682, 691 (Pa. 2004) (stating that a claim not raised in the PCRA




                                     -8-
J-S45045-20


petition cannot be raised for the first time on appeal, and is “indisputably

waived.”).

       Nevertheless, even if Appellant had preserved his claim, we would find

it meritless. The record supports the PCRA court’s reasoning:

       Even assuming arguendo [that Appellant did not receive the 907
       Notice], he makes no claim whatsoever to justify waiting until
       A[ugust] 28, 2017 to file the instant [PCRA] petition. Clearly,
       Appellant received [the] 907 Notice, as he responded [to it]. The
       docket in this court reflects his Response to the 907 Notice was
       filed on March 26, 2016.[3] Accordingly, he was on notice of this
       court’s inclination to dismiss the petition prior to March 26, 2016.
       Yet he took no steps to determine whether his petition was
       dismissed. A simple docket check would have disclosed it. He
       made no allegation that he was prevented from doing so or was
       unable to do so. Indeed, the docket demonstrates that Appellant
       must have made some inquiry, although at a later date, as the
       docket also notes a full docket sheet was sent to [Appellant] on
       March 28, 2017. Even after receiving actual notice, he waited
       another five months, until August 28, 2017, to file the instant
       Petition. Appellant makes no explanation as to this five-month
       delay. Accordingly, we cannot find this Petition to have been
       timely filed.

PCRA Court Opinion, 11/25/19, at 7 (footnote added, some capitalization

altered).

       Based on the foregoing, we discern no error by the PCRA court, and

affirm its order dismissing Appellant’s petition.

       Order affirmed.




____________________________________________


3In this filing, Appellant expressly stated that he was responding to a notice
he received from the PCRA court dated March 17, 2016.

                                           -9-
J-S45045-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/20




                          - 10 -